Exhibit 99.1 NEWS RELEASE Endeavour Silver 2010 First Quarter Financial Results To Be Released May 10, 2010; Conference Call Scheduled for May 12, 2010 April 30, 2010 - Vancouver, Canada- Endeavour Silver Corp. (TSX: EDR)(NYSE- Amex: EXK) (TSX: EDR.WT) (DBFrankfurt: EJD)plans to release its first quarter financial results on Monday, May 10 2010, before market hours. A conference call to discuss the results will be held at 11:00 AM Pacific Time (2:00 PM Eastern Time) Wednesday, May 12, 2010. To participate in the conference call, please dial the following: ●
